EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Edwin Slater, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Sandalwood Ventures, Ltd. on Form 10-Q for the fiscal quarter ended December 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Sandalwood Ventures, Ltd. Date:February 14, 2012 By:/s/ Edwin Slater Edwin Slater, Chief Executive Officer (Principal Executive Officer) and Principal Financial Officer/Principal Accounting Officer
